1 A.3d 867 (2010)
ALLEGHENY COUNTY DEPUTY SHERIFFS' ASSOCIATION, Petitioner
v.
PENNSYLVANIA LABOR RELATIONS BOARD, Respondent.
No. 84 WAL 2010
Supreme Court of Pennsylvania.
August 12, 2010.

ORDER
PER CURIAM.
AND NOW, this 12th day of August, 2010, the Petition for Allowance of Appeal is hereby GRANTED. The issue, rephrased for clarity, is:
Whether the Commonwealth Court erred in affirming the PLRB's dismissal of the sheriffs' association's petition to represent deputy sheriffs as police officers under Act 111, when the PLRB disregarded Hartshorn v. County of Allegheny, 460 Pa. 560, 333 A.2d 914 (1975), and Commonwealth v. PLRB, 502 Pa. 7, 463 A.2d 409 (1983).